This contract is a necessary one made for preservation of a real interest, which otherwise might have been lost. And if it be as reasonable as it was necessary it ought to be considered to be obligatory on the defendants. Not because possession was taken by the defendants after coining to age, for that might be without any design to assent to the contract, but because, being reasonable as well as necessary, the Court will enforce it; if not wholly reasonable, it ought to be enforced so far as it is. The evidence is, that one-third was the common allowance at the time this contract was made; therefore let it be allowed now. Precedent has established that such contract is not against our statute of frauds and perjuries; and I am for following the precedent, though by no means convinced of its correctness. Here by parol evidence a man's real estate is affected, both by proof of a contract, and by proof of the quantum of allowance proper to be made for the complainant's services. All which might have been unalterably fixed by writing.